DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 13 May 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al. (US 2018/0074627).

Regarding claim 1, Kong et al. disclose a light detection apparatus, comprising a nonopaque cover plate (Figure 4, 1100, which is nonopaque otherwise the optical signals would not be able to be detected.), a display (Figure 4, 1200), and a photosensor (Figure 4, 1300), and further comprising a processor (Figure 4, 1102) configured to transmit a display driving signal to the display when the apparatus detects a touch signal on the apparatus (Figure 4, the signal from 1102 to 1202 then to the display.  See paragraphs [0063]-[0064].);
wherein the display comprises a plurality of display pixels (Figure 5, 1210) configured to emit an optical signal when receiving the display driving signal transmitted by the processor, and the optical signal is reflected on an upper surface of the nonopaque cover plate to form a reflected optical signal (Figure 4, the user touches 1100 and thus the optical signal is reflected on an upper surface of the nonopaque cover plate.  See paragraphs [0065], [0067] and [0070].); and
wherein the reflected optical signal is received by the photosensor (Figure 4).

Regarding claim 4, Kong et al. disclose the light detection apparatus according to claim 1, wherein the touch signal is triggered by a part with physiological feature information touching the upper surface of the nonopaque cover plate (Figure 4, a finger is “a part with physiological feature information.”).

Regarding claim 5, Kong et al. disclose the light detection apparatus according to claim 4, wherein the display comprises a plurality of display pixels, and the processor is configured to drive a single display pixel or a display pixel array on the display to emit the optical signal according to a preset timing sequence signal to form one or more point light sources for scanning the part with the physiological feature information (Figure 15 and paragraph [0085], “partial area” and paragraphs [0139]-[0140]. Pixels are illuminated all at once to form one point light source.).

Regarding claim 6, Kong et al. disclose the light detection apparatus according to claim 4, wherein the processor is configured to perform a signal analysis on the reflected optical signal corresponding to the optical signal emitted by a plurality of groups of single display pixels or a plurality of groups of display pixel arrays, and to construct a physiological feature image of the part with the physiological feature information (Paragraph [0089], a fingerprint, where a plurality of sensors are all the rows and columns of pixels used in the partial area.).

Regarding claim 11, Kong et al. disclose the light detection apparatus according to claim 1, wherein the display comprises a self-light-emitting diode pixel array (Paragraph [0031].).

Regarding claim 12, Kong et al. disclose a method for detecting and identifying a physiological feature, using the light detection apparatus according to claim 1, comprising:
transmitting, by the processor, the display driving signal to the display when the apparatus detects the touch signal of a part with physiological feature information touching the apparatus (Paragraph [0064]);
emitting, by the plurality of display pixels on the display, the optical signal when receiving the display driving signal transmitted by the processor, wherein the optical signal is reflected on the upper surface of the nonopaque cover plate to form the reflected optical signal (Paragraphs [0065]-[0066]); 
receiving, by the photosensor, the reflected optical signal (Paragraph [0067]); and 
identifying, by the processor, the physiological feature information of the part according to the reflected optical signal received by the photosensor (Paragraph [0089]).

Regarding claim 13, this claim is rejected under the same rationale as claim 5.

Regarding claim 14, this claim is rejected under the same rationale as claim 6.

Regarding claim 15, Kong et al. disclose the method according to claim 12, wherein the physiological feature information has a ridge and valley texture (Ridges and valleys are known features of fingerprints, and thus an image of the fingerprint will include this physiological feature information.).

Regarding claim 16, Kong et al. disclose the method according to claim 12, wherein the physiological feature information comprises a fingerprint information or a palm print information (Paragraph [0089]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2018/0074627) in view of Jones et al. (US 2018/0321428).

Regarding claim 2, Kong et al. disclose the light detection apparatus according to claim 1, further comprising an optical filter, wherein the optical filter is configured to transmit a light with an incident angle and a wavelength satisfying a condition and to filter other light that does not satisfy the condition (Paragraph [0068] and Figure 4, 1302, which can be a filter to adjust frequency characteristics of the light.).
Kong et al. fail to teach wherein the filter was a bandpass filter.
Jones et al. disclose wherein a filter is a bandpass filter (Figure 1 and paragraph [0036]).
Thus, Kong et al. contained a device which differed from the claimed device by the substitution of filter.
Jones et al. teaches the substituted bandpass filter, and the function was known in the art to filter the light.

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 3, Kong et al. and Jones et al. disclose the light detection apparatus according to claim 2, wherein the optical bandpass filter is disposed between the display and the photosensor, and the reflected optical signal is transmitted through the optical band pass filter and then received by the photosensor (Kong et al.: Figures 4-5 show that 1302 [bandpass filter in the combination] is between 1200 and 1300.).

Regarding claim 8, Kong et al. and Jones et al. disclose the light detection apparatus according to claim 2, wherein the optical bandpass filter comprises an optical film formed of a plurality of layers of materials with different optical refractive indexes, or a device with a photonic crystal structure and a periodically changing refractive index (Jones et al.: Figure 1 and paragraph [0036], the filter has a plurality of layers with different optical refractive indexes.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2018/0074627) in view of Lauxtermann (US 2002/0005473).

Regarding claim 7, Kong et al. disclose the light detection apparatus according to claim 1.

a plurality of light-sensitive pixel areas, and each light-sensitive pixel area comprises a pixel circuit comprising a thin film transistor and a light-sensitive element.
Lauxtermann discloses wherein a photosensor comprises
a plurality of light-sensitive pixel areas, and each light-sensitive pixel area comprises a pixel circuit comprising a thin film transistor and a light-sensitive element (Figures 1 and 6, and paragraph [0017]).
Thus, Kong et al. contained a device which differed from the claimed device by the substitution of photosensor.
Lauxtermann teaches the substituted photosensor comprising a pixel circuit comprising a thin film transistor and a light-sensitive element, and the function was known in the art to detect light.
Kong et al.’s photosensor could have been substituted with the photosensor structure of Lauxtermann, and the results would have been predictable and resulted in detecting the light.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2018/0074627) in view of Sinha et al. (US 2017/0091506).

Regarding claim 9, Kong et al. disclose the light detection apparatus according to claim 1.

Sinha et al. disclose wherein an optical signal is totally reflected on an upper surface of a nonopaque cover plate to form a totally reflected optical signal, and the totally reflected optical signal is received by a photosensor (Figure 2 and paragraph [0022]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the total reflection teachings of Sinha et al. in the light detection apparatus taught by Kong et al..  The motivation to combine would have been in order to achieve higher contrast signals (See paragraph [0022] of Sinha et al.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2018/0074627) in view of Jones et al. (US 2018/0321428) and further in view of Sinha et al. (US 2017/0091506).

Regarding claim 10, Kong et al. and Jones et al. disclose the light detection apparatus according to claim 2.
Kong et al. and Jones et al. fail to teach wherein the optical bandpass filter is configured to filter the reflected optical signal with a reflection angle less than a critical angle of a total reflection formed on the upper surface of the nonopaque cover plate.

Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the angle characteristic teachings of Sinha et al. in the bandpass filter taught by the combination of Kong et al. and Jones et al..  The motivation to combine would have been in order to improve the light detection for detecting the fingerprint images.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
20 January 2022